Case: 12-1673   Document: 129    Page: 1     Filed: 12/10/2012




           NOTE: This order is nonprecedential.

    United States Court of Appeals
        for the Federal Circuit
                __________________________

         CYBERFONE SYSTEMS, LLC
   (FORMERLY KNOWN AS LVL PATENT GROUP,
                     LLC),
              Plaintiff-Appellant,

                            v.
        CNN INTERACTIVE GROUP, INC., CBS
  INTERACTIVE, INC., FOX NEWS NETWORK, LLC,
       WARNER BROS ENTERTAINMENT, INC.,
   UNIVISION INTERACTIVE MEDIA, INC., HOME
  BOX OFFICE, INC., NETFLIX, INC., DOW JONES &
                      CO., INC.,
   HULU, LLC, NBA MEDIA VENTURES, LLC, NFL
   ENTERPRISES, LLC, YAHOO! INC., SKYPE, INC.,
          GROUPON, INC., TWITTER, INC.,
     LINKEDIN CORPORATION, YELP! INC., DOW
   JONES LOCAL MEDIA GROUP, INC., FLIXSTER,
        INC., FOX INTERACTIVE MEDIA, INC.,
    FOX SPORTS INTERACTIVE MEDIA, LLC, FOX
    SOCCER CHANNEL, LLC, NBA PROPERTIES,
                      INC., AND
          TWENTIETH CENTURY FOX FILM
                   CORPORATION,
                 Defendants-Appellees,

                           AND

    AMAZON.COM, INC., UNITED AIRLINES, INC.,
     SOUTHWEST AIRLINES CO., AVIS BUDGET
Case: 12-1673    Document: 129     Page: 2   Filed: 12/10/2012




 CYBERFONE SYSTEMS V. CNN INTERACTIVE GROUP                2


  GROUP, INC., HERTZ CORPORATION, MARRIOTT
   INTERNATIONAL, INC., HILTON WORLDWIDE,
       INC., INTERCONTINENTAL HOTELS
     CORPORATION, AMAZON SERVICES, LLC,
    ORBITZ WORLDWIDE, LLC, HILTON HOTELS
      CORPORATION, HILTON GARDEN INNS
  MANAGEMENT, LLC, PURE BIZ SOLUTIONS, LLC,
       AND SIX CONTINENTS HOTELS, INC.,
                Defendants-Appellees,

                            AND

 AMERICAN AIRLINES, INC., IMDB.COM, INC.,               AND
        PLAYFIELD APPS COMPANY,
                Defendants.
                __________________________

                     2012-1673, -1674
                __________________________

     Appeals from the United States District Court for the
 District of Delaware in case nos. 11-CV-0829 and 11-CV-
 0831, Judge Sue L. Robinson.
                __________________________

                      ON MOTION
                __________________________

                         ORDER

     The parties jointly move without opposition for an ex-
 tension of time, until December 18, 2012, for the appel-
 lant to file its principal brief, for an extension of time,
 until March 6, 2013, for the appellees to file their respon-
 sive briefs, and for an extension of time, until March 20,
 2013, for the appellant to file its reply brief. American
Case: 12-1673     Document: 129      Page: 3   Filed: 12/10/2012




 3               CYBERFONE SYSTEMS V. CNN INTERACTIVE GROUP



 Airlines moves without opposition to reform the caption,
 and IMDB.com, Inc. and Playfield Apps Company submit
 a letter concerning the caption.

       Upon consideration thereof,

       IT IS ORDERED THAT:

      The motions are granted. The revised official caption
 is reflected above.

                                      FOR THE COURT


                                      /s/ Jan Horbaly
                                      Jan Horbaly
                                      Clerk
 s21